Citation Nr: 1711743	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for disability (claimed as stroke, with residual memory problems and neurological problems), to include entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) and/or as secondary to service-connected disability

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The issue of entitlement to TDIU was before the Board in November 2012, at which time it was remanded for development and adjudication in the first instance.  Both issues were before the Board in November 2015 when they were remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran seeks service connection for disability, to include as manifested by stroke, with residual memory problems and neurological problems.  In this regard, he claims that such is warranted based on the provisions of 38 U.S.C.A. § 1151 (West 2014) and/or as secondary to service-connected generalized anxiety disorder, to include the medications taken for such disorder.  Specifically, he stated that he was tapered off the Klonopin he had been taking for anxiety, which resulted in a stroke.  See April 2013 Statement in Support of Claim and March 2014 VA Form 9.  

The Board remanded these claims in November 2015, in pertinent part, to obtain a secondary service connection medical opinion. 

The Veteran's attorney maintains, and the Board agrees, that the VA medical opinion obtained in February 2016 is not adequate for adjudication purposes.  See attorney's July 2016 statement.  In this regard, the February 2016 VA examiner stated:

Therefore, at this time, with so many intertwined medical and mental health issues, it would not be possible to specifically state clear, diagnoseable [sic] residuals of medication (assuming this to be his klonopin) used to treat a [service-connected] disability due to withdrawal from any such medication.  Due to so many overwhelming and concomitant medical and mental health issues and concerns, this cannot be answered.  This is speculation.  The reasoning is clear for this, and noted above, due to so many patient subjective symptoms, his own adjustment of medications, and the comments from the neurological specialists.  Reasoning and basis as described.  Comments about any true aggravation also cannot be applied, due to the complexity of these intertwined issues.   

The examiner did not indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not his own limitations. The Board finds that a secondary service connection opinion from a neurologist would be helpful in this matter.  On remand, a new opinion should be obtained from the appropriate medical professional.

As the service connection issue being remanded is inextricably intertwined with the issue of entitlement to TDIU, it must be adjudicated prior to further consideration of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to a VA neurologist.  The neurologist shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on this review, the neurologist is to address each of the following:

(A) Clarify the nature of the Veteran's current disability that has been claimed as claimed as stroke, with residual memory problems and neurological problems.  

(B)  Then, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current diagnosis is caused or aggravated by the Veteran's service-connected psychiatric disorder, to include any medication taken or terminated.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The neurologist's report must include a complete rationale for all opinions expressed.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection for TDIU claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




